DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
This action is response to the claims and Applicant’s Remarks filed on November 24, 2021.  
Claims 1 – 10, and 20 - 25 were previously pending.  Claims 1, 2, 6, 8, 9, 20, 21, and 23 have been amended.  Claims 1 – 10 and 20 – 25 are presented for examination.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-10 and 20 - 25 in the reply filed on 03/01/2021 is acknowledged.
Priority
The applicant’s claim for benefit of Provisional Patent Application Number 62/608,437 filed 12/20/2017 has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2019 is acknowledged and being considered by the examiner.

Drawings
The drawings received on 11/24/2021 are accepted.  The objection has been withdrawn

Response to Arguments
35 U.S.C. § 101
	Applicant first argues, see pages 5 - 6 of applicant’s response, that the prior office action used disparate abstract ideas and failed to failed to properly identify the specific limitations in the claims that recite abstract ideas.  Examiner respectfully disagrees, however, as detailed below, the abstract ideas recited in the claims have been clearly identified.    
	Applicant next argues, see pages 6 - 8 of applicant’s response, that the claims are not directed to an abstract idea.  Examiner respectfully disagrees with this analysis.  Applicant further states that the previous Office Action has not shown which limitations are identified as abstract ideas and has not shown that the identified abstract ideas are “commercial” in nature.  As detailed in the previous Office Action, independent claims 1 and 20 recite: 
receiving an indication of a scheduled delivery, the indication of the scheduled delivery comprising one or more delivery parameters; 
transmitting a delivery schedule comprising the indication of the scheduled delivery; 
receiving a delivery update adjusting one or more of the delivery parameters; 
updating the delivery schedule based on the received delivery update; 
transmitting the updated delivery schedule; and 
causing one or more security actions to be performed on a delivery vehicle based at least in part on the updated delivery schedule.
Under step 2A, prong 1, a limitation within a claim falls under the abstract idea exception when it includes subject matter that describe concepts from the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes.  That is, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.  As detailed in the previous office action, and below, the claims “set forth” or “describe” abstract ideas of certain methods of organizing human activity including commercial or legal interactions and managing personal behavior or relationships or interactions between people.  See MPEP 2106.04(II)(A)(1).  As set forth or described, the claims are directed to a system and an apparatus for facilitating a scheduled delivery, which constitutes a commercial interaction, and causing security actions to be performed on a delivery vehicle based at least in part on an updated delivery schedule, which constitutes managing interactions between people. This concept is also supported by paragraphs [0002] and [0021] of the applicant’s specification, describing cargo deliveries, which is a commercial activity, and causing staff at checkpoints to search the delivery, which is managing interactions between people. See also  MPEP 2106.04(II)(B), describing claims may recite multiple judicial exceptions, as is the case in the instant application. 
Applicant next argues, see pages 8 - 9 of applicant’s response, that the judicial exception is integrated into a practical application.  The Examiner respectfully disagrees with this analysis.  Applicant states that the Office Action has not shown how the additional elements do not “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”  As detailed below, and in the previous office, the identified additional elements, both individually and in combination, were considered in Step 2A prong two for integration of the judicial exception into a practical application.  The additional elements, both individually and in combination, amount to no more than applying the judicial exception on generic computer components.  In Alice Corp. v. CLS Bank, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85.  Similarly, the additional elements in the instant application of “processors”, and “ memory having embodied thereon processor executable instructions that, when executed by the one or more processors”, “a first device”, “a second device”, and “a third device”, is merely “implementation via computers” and do not meaningfully limit the abstract idea.  
Applicant next argues, see page 9 of Applicant’s response, that the Office Action relies on outdate regulations.  Examiner respectfully disagrees. Examiner notes that the MPEP latest revision, June 2020 [R-10.2019], Chapter 2100 was amended to include the following notices:
2019 Revised Patent Subject Matter Eligibility Guidance, 84 FR 50 (January 7, 2019)
October 2019 Patent Eligibility Guidance Update, 84 FR 55942 (October 18, 2019)
Incorporation of the 2019 PEG analysis into the MPEP does not change current examination practice with respect to eligibility because rejections are based on the substantive law and does not affect pending eligibility rejections or create new grounds of rejection.  
For the reasons stated above, Examiner respectfully finds Applicant’s arguments regarding eligibility under 35 U.S.C. § 101 to be unpersuasive and maintains the rejection of claims 1 – 10 and 20 – 25. 

35 U.S.C. § 102
Applicant argues, see pages 9 – 12 of Applicant’s Response, that the teachings of Cova cited to in the previous Office Action do not disclose, teach or suggest each element of the claimed invention.
Applicant argues, see pages 10 – 11 of Applicant’s Response, that Cova does not teach “receiving, from a first device, an indication of a scheduled delivery.”  Examiner respectfully disagrees with this analysis.  As detailed below, Cova teaches, receiving, from a first device [input devices 202], an indication of a scheduled delivery, the indication of the scheduled delivery comprising one or more delivery parameters; (Cova [0020] ZCC input devices 202 can be operated by various actors having various roles in the supply chain…logistics service providers. [0044] The system receives milestone data for an asset (502)…milestone data can be…estimated schedule of the journey of the asset. [0045] The milestone data…can be received through an electronic data interchange (EDI) message gateway, e.g., the message server 218. Data received through the EDI message gateway can come from various sources including…shipment messages…These messages list one or more of the items in the asset, the buyer and seller of the items in the asset, and promised dates regarding delivery of the asset (ship-by date, deliver-by date, etc.)..  [0046] The data received through the EDI message gateway can also include shipment context information for the assets, for example, an expected route that the asset will take, along with dates and times for key milestones in the journey of the asset.; Fig. 2 and 5).  Applicant’s specification, see [0033], describes “an indication of a schedule delivery” as: 
The indication of the scheduled delivery can comprise one or more delivery parameters. The delivery parameters can comprise information related to the scheduled delivery. As non-limiting examples, the one or more delivery parameters can comprise a scheduled delivery time, information regarding a scheduled delivery vehicle, information regarding a scheduled delivery driver, information regarding a delivery work order, one or more photos of a delivery vehicle, or one or more photos of cargo to be delivered. In other aspects, the one or more delivery parameters can comprise information regarding one or more tamper indicating devices installed on a delivery vehicle.
	Since Cova teaches all the limitations of “receiving, from a first device, an indication of a scheduled delivery;” Applicant’s arguments are found to be unpersuasive.    
Applicant argues, see pages 11 – 12 of Applicant’s Response, that Cova does not teach “transmitting, to a second device, a delivery schedule comprising the indication of the scheduled delivery”.  Examiner respectfully disagrees with this analysis.  As detailed below, Cova teaches, transmitting, to a second device [end user systems 206], a delivery schedule comprising the indication of the scheduled delivery; (Cova [0021] information service 204 allows end user systems 206 to track the status of assets 210 in real-time; Fig. 2).  
Since Cova teaches all the limitations of “transmitting, to a second device, a delivery schedule comprising the indication of the scheduled delivery;”, Applicant’s arguments are found to be unpersuasive.    
Applicant argues, see pages 12 – 13 of Applicant’s Response, that Cova does not teach “receiving, from a third device, a delivery update adjusting the one or more delivery parameters.”  Examiner respectfully disagrees with this analysis.  As detailed below, Cova teaches receiving, from a third device [tag 211/server212], a delivery update adjusting at least one of the one or more delivery parameters; (Cova [0024] The event server 212 periodically receives event notifications from the tag 211.  [0035] The system can be…tag 211…event server 212, or a system that includes a tag and an event server…[0041] the system can re-calculate the estimated time of arrival for the asset based on when the asset arrived at the particular location of interest.; Fig. 2 and 4). 
Since Cova teaches all the limitations of “receiving, from a third device, a delivery update adjusting the one or more delivery parameters;” Applicant’s arguments are found to be unpersuasive.    
Applicant argues, see pages 13 – 14 of Applicant’s Response, that Cova does not teach “transmitting the updated delivery schedule to the second device.”  Examiner respectfully disagrees with this analysis.  As detailed below, Cova teaches transmitting the updated delivery schedule to the second device [end user systems 206]; (Cova [0022] The information service 204 can use a portal…to provide Web forms to end user systems 206…web forms…can provide an output mechanism for users to receive real-time tracking and status information regarding assets and events. [0043] generating a warning notification identifying the future problem. 
Since Cova teaches all the limitations of “transmitting the updated delivery schedule to the second device;”, Applicant’s arguments are found to be unpersuasive.    
For the reasons stated above, Examiner finds Applicant’s arguments unpersuasive and respectfully maintains the rejection of claims 1 - 3, 6, 8 – 10, 20 – 23, and 25 as being anticipated by US 20110054979 A1 to Cova.

35 U.S.C. 103
Applicant’s arguments with respect to the rejection of claims 4, 5, 7, and 24 under 35 U.S.C. 103 have been fully considered but are not persuasive. As stated in the arguments above, the examiner is maintaining the rejection for claims 1 - 3, 6, 8 – 10, 20 – 23, and 25. Therefore claims 4, 5, 7, and 24 remain rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 and 20 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method and an apparatus for improving vehicle searches.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Representative claim 1 recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  Claim 1 recites:
A method comprising: 
receiving, from a first device, an indication of a scheduled delivery, the indication of the scheduled delivery comprising one or more delivery parameters; 
transmitting, to a second device, a delivery schedule comprising the indication of the scheduled delivery; 
receiving, from a third device, a delivery update adjusting at least one of the one or more delivery parameters; 
updating the delivery schedule based on the delivery update; 
transmitting the updated delivery schedule to the second device; and 
causing one or more security actions to be performed on a delivery vehicle based at least in part on the updated delivery schedule.
The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers tracking and inspecting a shipment, which is an abstract idea in the enumerated grouping of certain methods of organizing human activity.  Tracking and updating a delivery schedule, and performing security actions on a delivery are commercial activities.  Furthermore, the limitations of cause/causing one or more security actions to be performed on a delivery vehicle based at least in part on the updated delivery schedule, can be mere instructions to have a person perform a search on a delivery vehicle, as evidenced by claims 6 – 7 and [0064] of the specification, which is also an abstract idea of managing interactions between people, including following rules or instructions.  See MPEP 2106.04(a)(2)(II)(B)-(C) describing commercial interactions and managing interactions between people.
The remaining claim features, limitations, and/or steps that are recited beyond the identified judicial exception are considered additional elements.  The additional elements are further evaluated in Step 2A prong 2 and Step 2B to determine if the judicial exception has been integrated into a practical application or amounts to significantly more than the judicial exception.  See MPEP 2106.04(d). 
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional elements of “a first device”, “a second device”, and “a third device”, are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Similarly, claim 20 recites additional elements of “processors”, and “ memory having embodied thereon processor executable instructions that, when executed by the one or more processors”, “a first device”, “a second device”, and “a third device”.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.05(f)(2) Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The independent claims 1 and 20 are not patent eligible. 
Claims 2 – 10 and 21 – 25 are dependents of claims 1 and claim 20, respectively.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  Dependent claim 8 recites an additional element of “one or more additional devices”, which is also recited at a high level of generality such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components.   Furthermore, the claimed limitation of “one or more tamper indication devices” in claims 3, 4, and 25 is recited at a high level of generality such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Simply implementing the abstract idea on generic computer components or generally linking to a particular technological environment is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.  
	 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 3, 6, 8 – 10, 20 – 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110054979 A1 to Cova et al (hereafter Cova). 

Claims 1 and 20.  Cova teaches the following limitations.  A method comprising: 
receiving, from a first device [input devices 202], an indication of a scheduled delivery, the indication of the scheduled delivery comprising one or more delivery parameters; (Cova [0020] ZCC input devices 202 can be operated by various actors having various roles in the supply chain…logistics service providers. [0044] The system receives milestone data for an asset (502)…milestone data can be…estimated schedule of the journey of the asset. [0045] The milestone data…can be received through an electronic data interchange (EDI) message gateway, e.g., the message server 218. Data received through the EDI message gateway can come from various sources including…shipment messages…These messages list one or more of the items in the asset, the buyer and seller of the items in the asset, and promised dates regarding delivery of the asset (ship-by date, deliver-by date, etc.)..  [0046] The data received through the EDI message gateway can also include shipment context information for the assets, for example, an expected route that the asset will take, along with dates and times for key milestones in the journey of the asset.; Fig. 2 and 5)
transmitting, to a second device [end user systems 206], a delivery schedule comprising the indication of the scheduled delivery; (Cova [0021] information service 204 allows end user systems 206 to track the status of assets 210 in real-time; Fig. 2)
receiving, from a third device [tag 211/server212], a delivery update adjusting at least one of the one or more delivery parameters; (Cova [0024] The event server 212 periodically receives event notifications from the tag 211.  [0035] The system can be…tag 211…event server 212, or a system that includes a tag and an event server…[0041] the system can re-calculate the estimated time of arrival for the asset based on when the asset arrived at the particular location of interest.; Fig. 2 and 4)
updating the delivery schedule based on the delivery update; (Cova [[0041] the system can re-calculate the estimated time of arrival for the asset based on when the asset arrived at the particular location of interest. [0049] the system can determine that an asset is late, or likely late, arriving at its destination.)
transmitting the updated delivery schedule to the second device [end user systems 206]; (Cova [0022] The information service 204 can use a portal…to provide Web forms to end user systems 206…web forms…can provide an output mechanism for users to receive real-time tracking and status information regarding assets and events. [0043] generating a warning notification identifying the future problem. 
causing one or more security actions to be performed on a delivery vehicle based at least in part on the updated delivery schedule.  (Cova [  [0034] Users may also want to know if certain actions need to be taken, as a result of a physical state of the asset (e.g., a location of the asset or environmental and security conditions of the asset) during shipment. [0109] As yet another example, if the event notification is an environmental event notification or a security event notification indicating that environmental parameters or security parameters for the journey of the asset have been violated, the system can determine that the violation is an event of interest. [0110] the action notification can instruct an enterprise system that an asset needs to be picked up from the discharge port. 

Regarding claim 20, see above relevant rejection of claim 1.  In addition, Cova teaches: 
An apparatus, comprising: one or more processors; and a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to: (Cova [0126] The features can be implemented in a computer program product tangibly embodied in a computer readable medium, e.g., in a machine-readable storage device, for execution by a programmable processor.)

Claims 2 and 21.  Using the language of claim 2 variant, Cova teaches the method of claim 1, as shown above.  Cova further teaches:
wherein the one or more delivery parameters comprise one or more of a scheduled delivery time, information regarding a scheduled delivery vehicle, information regarding a scheduled delivery driver, information regarding a delivery work order, one or more photos of the delivery vehicle, or one or more photos of cargo to be delivered.  (Cova [0030] These event notifications provide updates on the current location of the asset, and can be used by the system to obtain useful information such as the path that the asset has traveled from its origin location, remaining distance or estimated time to the destination location, and the current location of the asset.)

Claims 3 and 25.  Using the language of claim 3 variant, Cova teaches the method of claim 1, as shown above.  Cova further teaches:
wherein the one or more delivery parameters comprise information regarding one or more tamper indicating devices installed on the delivery vehicle. (Cova [0014]  Each tag in the tag pool 112 is a tracking device that can be used to track an asset. At the location where the tag is shipped (the "origin location") the tag 114 can be affixed or coupled to the asset 108, thus securely sealing the asset 108. An example tag is the Savi Networks SN-LSE-01, which is a GPS-based Location+Security+Environmental tag. [0015] The event information can be stored by the tag provider 106, for example, in an event database. The tag 114 reports various events, including for example, security events, environmental events, process events, and tracking events. Security events can indicate that the asset 108 or tag 114 may have been tampered with.  For example, the tag 114 can report when a vertical or horizontal bolt securing the tag 114 to the asset 108 is cut (indicating that the asset 108 was opened). Other types of tampers can also be detected (e.g., shock intrusion or light inside the asset that exceeds a threshold).)

Claims 6 and 23 Using the language of claim 6 variant, Cova teaches the method of claim 1, as shown above.  Cova further teaches:
wherein causing the one or more security actions to be performed comprises causing the second device to output indicia of the one or more security actions.  (Cova [0109] As yet another example, if the event notification is an environmental event notification or a security event notification indicating that environmental parameters or security parameters for the journey of the asset have been violated, the system can determine that the violation is an event of interest. Once the system determines what event of interest (if any) has occurred, the system compares the event of interest to the dependent process data. If the dependent process data includes a particular action that should be taken when the event of interest occurs, the system selects the particular action. In some implementations, the system uses additional data about the shipment, e.g. EDI message data, to determine that an event of interest has occurred, or that a particular dependent process should be triggered. For example, the dependent process data can specify that certain dependent processes should be triggered only for assets containing particular products, and the system can use EDI message data to determine the contents of the asset. [0110] The system generates an action notification indicating that the particular action should be taken (608). The action notification can be used to automatically trigger the desired action, either by instructing a supply chain management system, or other system associated with the enterprise tracking the asset or by directly instructing the party responsible for taking the desired action. For example, the action notification can instruct an enterprise system that an asset needs to be picked up from the discharge port. The system can be instructed through a system-to-system interface, for example, a Hypertext Transfer Protocol (HTTP), Secure Hypertext Transfer Protocol (HTTPS), or POST message, a web-service, or other similar interfaces. The system can also be instructed through various EDI messages, for example, EDI 214 or EDI 315 messages, or EDI surrogates based upon the EDI 214 or EDI 315 messages. These messages instruct the system that the desired action should be taken. [0111] Alternatively, the action notification can be presented to a user, for example, in a web portal user interface or through e-mail or text messaging.)
Examiner’s Note: With respect to claims 6 and 23, indicia of the one or more security actions is not entitled to patentable weight.  Indicia of one or more security actions, under its broadest reasonable interpretation, are nonfunctional descriptive material.  Where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.  (See MPEP 2111.05).  Nonetheless, Cova, as above, teaches the entirety of the limitation.

Claim 8.  Cova teaches the method of claim 1, as shown above.  Cova further teaches:
further comprises transmitting, from the second device to one or more additional devices, (Cova [0021] The information service 204 allows end user systems 206 to track the status of assets 210 in real-time. The transaction server 224 runs a tracking application that receives event location/status transaction messages (e.g., event notifications) or reports from the event server 212 and applies business logic 222 to the transactions for validating and maintaining associations between tag identifiers and asset identifiers.  [0022] The information service 204 can use a portal (not shown) to provide Web forms to end user systems 206 (e.g., a browser on a PC or mobile device). The Web forms can provide an input mechanism for a user to commission or decommission tags and can provide an output mechanism for users to receive real-time tracking and status information regarding assets and events.)
an indication that one or more security actions have been performed on the delivery vehicle.  (Cova [0015] Process events can also indicate other shipment events in the journey of the asset 108 (e.g., procedural events in the journey of the asset 108), including, but not limited to, that the asset 108 has been stuffed (e.g., filled with contents), that the asset 108 has been sealed, that the asset 108 has been flagged for customs inspection, that customs inspection of the asset 108 has begun, that customs inspection of the asset 108 has ended, that the asset 108 is in a shipping yard, that the asset has left a shipping yard, that the asset 108 has sailed, that the asset 108 has been berthed, and that the asset 108 has been unsealed)

Claim 9.  Cova teaches the method of claim 1, as shown above.  Cova further teaches:
wherein the one or more delivery parameters comprises an estimated delivery time, and wherein the receiving, from the third device, the delivery update adjusting one or more of the delivery parameters comprises receiving an updated estimated delivery time based at least in part on location information of the third device.  (Cova [0030] As the asset continues on its journey, the tag periodically generates tracking event notifications associated with tracking events (e.g., tracking events 308, 310, 312, 314, and 318). These event notifications provide updates on the current location of the asset, and can be used by the system to obtain useful information such as the path that the asset has traveled from its origin location, remaining distance or estimated time to the destination location, and the current location of the asset.)

Claims 10 and 22.  Using the language of claim 10 variant, Cova teaches the method of claim 1, as shown above.  Cova further teaches:
further comprising causing the second device to display the updated delivery schedule.  (Cova  [0028] As the asset travels from the origin location 302 to the destination location 304, a tag associated with the asset issues various event notifications. These event notifications are received and processed by an event server (e.g., event server 212). [0021] The information service 204 allows end user systems 206 to track the status of assets 210 in real-time. The transaction server 224 runs a tracking application that receives event location/status transaction messages (e.g., event notifications) or reports from the event server 212 and applies business logic 222 to the transactions for validating and maintaining associations between tag identifiers and asset identifiers.  [0022] The information service 204 can use a portal (not shown) to provide Web forms to end user systems 206 (e.g., a browser on a PC or mobile device). The Web forms can provide an input mechanism for a user to commission or decommission tags and can provide an output mechanism for users to receive real-time tracking and status information regarding assets and events.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110054979 A1 to Cova in view of US 20070001854 A1 Chung et al (hereafter Chung).

Claim 4.  Cova teaches the method of claim 3, as shown above.  Regarding the following limitation: 
wherein the one or more security actions are based on the one or more tamper indicating devices on the delivery vehicle matching the information regarding the one or more tamper indicating devices.  
Cova teaches that users will want to know if certain actions need to be taken after a security event during transit has been detected and generating an action notification and instructing the party responsible for taking the desire action, which suggest performing security actions based on the tamper indicating device matching information regarding the tamper indicating device (Cova [0034] Users may also want to know if certain actions need to be taken, as a result of a physical state of the asset (e.g., a location of the asset or environmental and security conditions of the asset) during shipment.  [0109] If the event notification is an environmental event notification or a security event notification indicating that environmental parameters or security parameters for the journey of the asset have been violated, the system can determine that the violation is an event of interest. Once the system determines what event of interest (if any) has occurred, the system compares the event of interest to the dependent process data. If the dependent process data includes a particular action that should be taken when the event of interest occurs, the system selects the particular action. In some implementations, the system uses additional data about the shipment, e.g. EDI message data, to determine that an event of interest has occurred, or that a particular dependent process should be triggered. For example, the dependent process data can specify that certain dependent processes should be triggered only for assets containing particular products, and the system can use EDI message data to determine the contents of the asset. [0110] The system generates an action notification indicating that the particular action should be taken (608). The action notification can be used to automatically trigger the desired action, either by instructing a supply chain management system, or other system associated with the enterprise tracking the asset or by directly instructing the party responsible for taking the desired action.), but Cova doesn’t explicitly teach that the security actions are based on the tamper indicating device on the delivery vehicle matching the information regarding the tamper indicating device. 
However, Chung teaches (Chung [0162] An advantage of the foregoing is that any opening or similar tampering of container 80 is "captured" by the relay device 30 (whether on the exterior of a container 80 or associated with a facility or carrier, whether singly or in a network or both) and is forwarded via a tracking station TS, either immediately (i.e. in real time) or subsequently, to the database of processing computer PC. Port security and/or other authorities at an ultimate or intermediate destination may access that database before a carrier and the containers it carries arrive, thereby to be able to identify, intercept and inspect the containers 80 that have been opened or tampered with before they are brought into a port, terminal and/or other location where person or property could be placed at risk. Alternatively, the database of computer PC may be arranged to provide a notification to such authorities and/or others when a report of a received transmission of information from an RFID device T inside a container is received at a time and/or from a location other than a destination at which such opening is planned.  [0165] Containers 80 that have been opened or tampered with may be selected for manual inspection based upon the information stored in relay device 30 and retrieved therefrom by a tracking station TS. Specifically, the database of computer processor PC may be employed to determine whether a container 80 has been opened by comparing the database records for the RFID tag T internal to that container 80 with the records of the known location and time of the packing and closing of container 80 and of the known authorized opening of container 80, e.g., for an authorized inspection and/or for unloading.)
This step of Chung is applicable to the method/system of Cova as they both share characteristics and capabilities, namely, they are directed to causing security actions based on sensor data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tamper indicating device of Cova to include basing the security actions on the tamper indicating device data as taught by Chung. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cova in order to enable officials to identify, intercept, isolate and/or inspect suspicious containers prior to their entering a port, terminal, city or other location where they might pose a risk to person or property is especially beneficial in an age of worldwide terrorism (see paragraph [0173] of Chung).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110054979 A1 to Cova in view of US 20160026973 A1 to Chen et al (hereafter Chen).

Claims 5.  Cova teaches the method of claim 1, as shown above.  Cova does not teach the following limitations, however, Chen teaches: 
further comprising transmitting, to the first device, one or more security guidelines for securing cargo prior to delivery, (Chen FIG. 1 [0058] Port clearance subsystem 20 may collect and process information of a supervised object at a port.  Port clearance subsystems 20 may be deployed at respective ports, such as an origin port and a destination port. [0068] The central supervision subsystem 30 may be a platform for supervising the supervised object and comprise interfaces for the in-transit apparatus 10, the port clearance subsystem 20 and the risk management subsystem 40 to perform information interaction with them and issue instructions to them.)
wherein the one or more security guidelines are related to the one or more security actions.  (Chen [0081] At an origin port, the supervised vehicle is guided by a port clearance subsystem to undergo inspection, and information of the vehicle and its cargo is collected. [0105] The traffic control module 20-1 of the origin port clearance system 20 controls a vehicle to undergo inspection and detection according to a procedure. The device integration module 20-2 collects (8-1) results from various inspection and detection devices, and provides (8-2) the results to the risk management module 20-3. The risk management module 20-3 interacts (8-4, 8-5) with the risk execution module 40-5 of the risk management subsystem 40 via (8-3) the risk management module 30-6 of the central supervision subsystem 30 to obtain a risk judgment result and provide (8-6) the in-transit supervision module 20-4 with the result, whereby the in-transit supervision module 20-4 designates and provides a route, a longest dwell time, a frequency at which the supervision apparatus transmits information, etc. to the data transmission module 20-5. The data transmission module 20-5 interacts with the data transmission module 30-5 of the central supervision subsystem to transmit inspection and detection information, supervision settings, etc.)
This step of Chen is applicable to the method/system of Cova as they both share characteristics and capabilities, namely, they are directed to secured transportation of sensitive assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first device of Cova to include transmitting security guidelines related to security actions for securing cargo prior to delivery as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cova in order to make in-transit supervision more comprehensive (see paragraph [0053] of Chen).
 
Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110054979 A1 to Cova in view of Regulatory Commission 10 CFR Part 73.55 (hereafter NRC).

Claims 7 and 24.  Using the language of claim 7 variant, Cova teaches the method of claim 6, as shown above.  Cova does not teach the following limitation, however, NRC teaches:  
wherein the indicia of the one or more security actions comprise instructions for performing a search according to Nuclear Regulatory Commission guidelines. (NRC 10 CFR Part 73.55 (h) Search Programs (2) Owner controlled area searches. (i) Where the licensee has established physical barriers in the owner controlled area, the licensee shall implement search procedures for access control points in the barrier.(ii) For each vehicle access control point, the licensee shall describe in implementing procedures areas of a vehicle to be searched, and the items for which the search is intended to detect and prevent access. Areas of the vehicle to be searched must include, but are not limited to, the cab, engine compartment, undercarriage, and cargo area.)
This step of NRC is applicable to the method/system of Cova as they both share characteristics and capabilities, namely, they are directed to security actions on sensitive assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security actions of Cova to include instructions for performing a search according to NRC guidelines as taught by NRC. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cova in order to maintain the safety and security of a facility during deliveries (see Part 73.55 (h) Search Programs (1) of NRC).
 Examiner’s Note: With respect to claims 7 and 24, indicia of security actions comprising instructions for performing a search according to Nuclear Regulatory Commission guidelines is not entitled to patentable weight.  Indicia of security actions, whether those instructions are in compliance with Nuclear Regulatory Commission guidelines or any alternative guidelines, under their broadest reasonable interpretation, are nonfunctional descriptive material.  Where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.  (See MPEP 2111.05).  Nonetheless, Cova in view of NRC, as above, teaches the entirety of the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180060808 A1 to Borgerson et al teaches techniques for monitoring the movement of vehicles and containers within a supply chain.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628